                                  1

                                  2

                                  3                           IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      DEBBIE L. VIALE, et al.,                        Case No. 19-cv-00038-MMC
                                                       Plaintiffs,                       ORDER GRANTING PLAINTIFFS'
                                  7
                                                                                         MOTION TO FILE SECOND
                                                  v.                                     AMENDED COMPLAINT;
                                  8
                                                                                         DIRECTIONS TO PARTIES
                                  9      AIR & LIQUID SYSTEMS CORP, et al.,
                                                                                         Re: Dkt. No. 176
                                                       Defendants.
                                  10

                                  11

                                  12          Before the Court is plaintiffs' Motion, filed April 26, 2019, "for Leave to File
Northern District of California
 United States District Court




                                  13   Amended Complaint." Defendant Foster Wheeler LLC ("Foster Wheeler") has filed

                                  14   opposition, to which plaintiffs have replied. Having read and considered the papers filed

                                  15   in support and in opposition to the motion, the Court deems the matter appropriate for

                                  16   determination thereon, VACATES the hearing scheduled for May 31, 2019, and rules as

                                  17   follows.

                                  18          In the operative complaint, the Amended Complaint ("AC") filed November 7,

                                  19   2018, plaintiffs assert eight causes of action, which claims are based on their allegations

                                  20   that decedent Ronald Viale "used, handled, or was otherwise exposed to asbestos and

                                  21   asbestos containing products provided by or manufactured by the defendants" and that

                                  22   he "contracted the terminal cancer, mesothelioma" as a result of such exposure and

                                  23   subsequently died. (See AC at 4:5-10.) Attached to the AC is a chart in which, under the

                                  24   statement "decedent's exposure to asbestos and asbestos containing products occurred

                                  25   at various locations both inside and outside the State of California," plaintiffs list a number

                                  26   of employers and, for each employer, to the extent known, the location of the worksite,

                                  27   the decedent's job title, and dates of employment. (See AC Ex. A.)

                                  28          In plaintiffs' proposed amended pleading (hereinafter, "Proposed SAC"), plaintiffs
                                  1    seek to delete from the above-referenced chart one employer, specifically, the United

                                  2    States Navy, and to add in the body of the proposed pleading the following language:

                                  3    "The Plaintiffs' [sic] do not allege and expressly disclaim any and all allegation regarding

                                  4    asbestos against the Defendants named in this suit while Mr. Viale served in the United

                                  5    States Navy." (See Proposed SAC ¶ 11.)

                                  6           Foster Wheeler objects to the proposed amendment, on the ground it is untimely

                                  7    and prejudicial. As discussed below, the Court disagrees.

                                  8           First, Foster Wheeler's reliance on the April 30, 2019 "deadline to amend

                                  9    pleadings" (see Pretrial Preparation Order, filed April 18, 2019) is unpersuasive. Foster

                                  10   Wheeler argues said deadline is the deadline to file an amended complaint, not the

                                  11   deadline to seek leave to amend. Where a court grants a motion for leave to amend,

                                  12   however, the proposed amended pleading is "deemed filed" on the date the plaintiff files
Northern District of California
 United States District Court




                                  13   the motion. See Mayes v. AT&T Information Systems, Inc., 867 F.2d 1172, 1173 (8th Cir.

                                  14   1989) (holding, in determining whether new claim in amended complaint is barred by

                                  15   statute of limitations, where plaintiff seeks leave to amend prior to expiration of limitations

                                  16   period, amended complaint is "deemed filed" on that date, even though "entry of the court

                                  17   order and the filing of the amended complaint" occur after limitations period expires).

                                  18   Here, plaintiffs filed their motion for leave on April 26, 2019, and, should the Court grant

                                  19   the motion, the Second Amended Complaint would be deemed filed on that date.

                                  20          Foster Wheeler next argues it would be prejudiced by the proposed amendment

                                  21   because, according to Foster Wheeler, it "is entitled to a federal forum for the

                                  22   adjudication of its federal defense" (see Def.'s Opp. at 2:19-20), and there is "uncertainty

                                  23   as to the scope of the [plaintiffs'] purported federal waiver" (see id. at 2:17-18).1 These

                                  24

                                  25          1
                                                Foster Wheeler removed the instant action pursuant to 28 U.S.C. § 1442(a)(1),
                                  26   asserting that, when engaging in the conduct challenged by plaintiffs, Foster Wheeler
                                       was "acting under an officer or agency of the United States," specifically, the United
                                  27   States Navy (see Notice of Removal ¶ 6), and that it would pursue "the government
                                       contractor defense" (see id. ¶¶ 8-9). By order filed March 11, 2019, the Court denied
                                  28   plaintiffs' motion for remand, finding removal under § 1442(a)(1) was proper.

                                                                                      2
                                  1    arguments, however, are not directed to the propriety of plaintiffs' filing the Proposed

                                  2    SAC, but, rather, to plaintiffs' assertion in their motion that the Proposed SAC

                                  3    "disclaim[s]" all "federal claims" such that "no federal issues exist." (See Pls.' Mot. at

                                  4    1:27-28.) Plaintiffs, however, do not seek remand at this time, and consequently, the

                                  5    Court does not address herein whatever effect, if any, the filing of the Proposed SAC may

                                  6    have on the exercise of jurisdiction.

                                  7           Accordingly, the motion for leave to amend will be granted, and plaintiffs may file

                                  8    an amended pleading in conformity with the directions set forth below.

                                  9                                            CONCLUSION

                                  10          For the reasons stated, plaintiffs' motion for leave to amend is hereby GRANTED.

                                  11          Plaintiffs shall file their Second Amended Complaint no later than May 31, 2019.

                                  12   Said pleading shall be in the form of the proposed SAC, with the following revisions to the
Northern District of California
 United States District Court




                                  13   first page: (1) plaintiffs shall identify the court as "United States District Court, Northern

                                  14   District of California"; (2) plaintiffs shall title the document "Second Amended Complaint

                                  15   for Wrongful Death and Survival Actions – Asbestos"; and (3) plaintiffs shall include the

                                  16   federal case number, i.e., Case No. 19-cv-00038 MMC. See Civil L.R. 3-4(a).

                                  17          Lastly, as the proposed SAC does not add any new claims or allegations, all

                                  18   answers filed in response to the AC shall be deemed responsive to the SAC. Any

                                  19   defendant that wishes to file an answer to the SAC, however, shall do so within fourteen

                                  20   days of the filing of the SAC.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: May 21, 2019
                                                                                                 MAXINE M. CHESNEY
                                  24                                                             United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                      3
